Case 1:18-cr-00217-KMW Document 334 Filed 05/24/21 Page 1 of 1
Case 1:18-cr-00217-KMW Document 333 Filed 05/21/21 Page 1 of 1

 

 

BRAFMAN & ASSOCIATES, PG;

ISDS $ SDNY
ATTORNEYS AT LAW
256 FIFTH AVENUE, 2ND FLOOR DOCUMENT
NEW YORK, NEW YORK IOOO! ik RLECTRONICALLY FILED

TELEPHONE: (2l2) 750-7800 i YO} .
{

7 #:

FACSIMILE: l[2le) 750-3906 | TH ETT LED: 8 sled ac. O.

E-MAIL: ATTORNEYS@BRAFLAW.COM Se

BENJAMIN BRAFMAN
ANDREA L,. ZELLAN

 

MARK M. BAKER JACOB KAPLAN

OF COUNSEL TENY R. GERAGOS
MARC A. AGNIFILO ADMITTED IN NY & CA
OF COUNSEL STUART GOLD

ZACH INTRATER
OF COUNSEL

May 21, 2021
VIA ECF
Honorable Kimba M. Wood
United States District Court

Southern District of New York | M FM () FI D0) RS FI)

500 Pearl Street
New York, NY 10007

Re: United States v. Goldstein, 18 CR 217 (KMW)

Dear Judge Wood:

As part of the bail conditions in the above-referenced case, Jeff Goldstein’s travel was
limited to the Southern and Eastern Districts of New York and the District of New Jersey for
counsel visits and employment purposes. We now write the Court requesting a modification of
these travel restrictions to allow Goldstein to travel to the District of New Jersey from May 29— | b (a ated
30, 2021, to attend his son’s soccer tournament. Goldstein will provide his itinerary to Pretrial
Services in advance of his trip.

We have spoken with the Government (AUSA Noah Solowiejezyk) and Pretrial Services
(Officer Andrew Abbott), and both have no objection to our request.

Thank you for your consideration.

Respectfully submitted,

Yacok Kaplaw

Jacob Kaplan
ce: Government Counsel (via ECF)
Pretrial Services Officer Andrew Abbott (via email)

SO ORDERED: N.Y,NY. s\ay|o1

Lcd WH, War

KIMBA M. WOOD
U.S.D.wJ.
